Citation Nr: 1723357	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period on appeal prior to August 27, 2015, and in excess of 50 percent for the period on appeal from August 27, 2015.

2.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over these matters currently resides with the RO in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2004 and April 2005, the Veteran submitted copies of VA Form 21-4142 (Authorization and Consent to Release Information to VA), authorizing VA to obtain treatment records from Dr. S.C.O. who has treated the Veteran for "all conditions" for an unspecified period of time.  On remand, VA should request that the Veteran provide these records or authorize VA to obtain these records.  38 U.S.C.A. § 5103A; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).  Additionally, while on remand, VA should request that the Veteran provide or authorize VA to obtain any outstanding records of his Vet Center treatment.

Further, the record currently shows that the Veteran has been diagnosed with basal cell carcinoma.  He maintains that service connection for this condition is warranted because he developed the condition secondary to his exposure to Agent Orange during service and/or that he developed the condition secondary to his "overexposure" to sunlight during combat.  See April 2010 VA Form 9.

As to the Veteran's argument, the Board acknowledges that basal cell carcinoma is not recognized by VA as disease for which presumptive service connection is available as due to herbicide exposure, but the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In light of the foregoing, the Board finds that VA has the duty to obtain a medical opinion regarding the relationship between the Veteran's presumed herbicide exposure, reported in-service sun exposure, and his basal cell carcinoma, as the medical evidence of record is not sufficient to adjudicate this claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records and ask the Veteran to provide or authorize VA to obtain outstanding records of his non-VA treatment, to include treatment by Dr. S.C.O. and at a Vet Center.  All development efforts should be documented and obtained records should be associated with the file.

To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

2.  After the development requested above has been completed, obtain an opinion regarding the likely etiology of the Veteran's basal cell carcinoma.  The claims file should be made available to the reviewing clinician and all findings should be set forth in detail.

Opine as to whether it is at least as likely as not that the Veteran has basal cell carcinoma that is related to, or had its onset during, service.  In providing this opinion, the clinician should address whether it is at least as likely as not that the Veteran's basal cell carcinoma was caused or aggravated by his in-service exposure to Agent Orange and/or in-service exposure to sunlight.

The rationale for all opinions should be set forth in a legible report.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

